EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 1020180078993, filed on 07/06/2018.

Response to Arguments

3.	Applicant’s arguments, see P. 10, filed 04/09/2021, with respect to Rejections 35 U.S.C. § 103 have been fully considered and are persuasive. The Rejections 35 U.S.C. § 103 have been withdrawn.

Allowable Subject Matter

4.	Claims 1-20 are allowed.

5.	The following is an examiner’s statement of reasons for allowance:

Kim (US Patent/PGPub. No. 20120182233) teaches a touch screen panel including a substrate, a plurality of first sensing patterns including a plurality of first sensing cells arranged on one surface of the substrate in a first direction, and a plurality of first coupling patterns coupling the first sensing cells, a plurality of second sensing patterns including a plurality of second sensing cells arranged on one surface of the substrate in a second direction crossing the first direction, and a plurality of second coupling patterns coupling the second sensing cells, and a plurality of driving patterns between the second sensing patterns and the first sensing cells adjacent the second sensing patterns and coupled to the first sensing patterns.

Mamba et al. (US Patent/PGPub. No. 20090213090) teach a display panel is provided having a capacitive touch panel over a display region, wherein the capacitive touch panel comprises a plurality of X electrodes and a plurality of Y electrodes formed with an insulating layer there between and in a manner to cross each other, each of the X electrodes and the Y electrodes is formed such that a pad portion and a narrow line portion are alternately placed in a direction of extension, and when viewed from top, the pad portion of the X electrode and the pad portion of the Y electrode are placed to not overlap each other and a dummy electrode which is in a floating relationship with the X electrode and the Y electrode is formed between the pad portion of the X electrode and the pad portion of the Y electrode.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a touch/display device including 

“…the secondary dummy pattern is closer to the second signal line than the row of first detection patterns.” (Claim 1; Claim 15 and 19 are similar), in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached on Monday to Friday 8:00 AM to 5:00 PM.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINH T LAM/Primary Examiner, Art Unit 2628